UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4272


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSHUA JAMES SAMPSELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cr-00037-MFU-1)


Submitted:   September 24, 2013           Decided:   October 1, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.     Timothy   J.   Heaphy,  United  States Attorney,
Elizabeth G.   Wright,    Assistant   United  States  Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joshua       James     Sampsell       appeals    the   criminal    judgment

imposing a sentence of two years’ probation following Sampsell’s

conditional guilty plea to travelling in interstate commerce and

failing to register or update a registration as required by the

Sex   Offender    Registration         and      Notification      Act   (“SORNA”),       in

violation of 18 U.S.C. § 2250(a) (2006).                     Sampsell argues that

Congress violated the non-delegation doctrine and the Ex Post

Facto Clause in enacting SORNA.                   We reject these arguments and

affirm.

           We     review     de      novo   a    district   court’s      denial     of    a

motion to dismiss an indictment based purely on legal grounds.

United States v. Hatcher, 560 F.3d 222, 224 (4th Cir. 2009).                             We

also review properly preserved constitutional claims de novo.

United States v. Hall, 551 F.3d 257, 266 (4th Cir. 2009).

           “The non-delegation doctrine is based on the principle

of preserving the separation of powers between the coordinate

branches   of    government.”           United     States    v.    Ambert,    561   F.3d

1202, 1212 (11th Cir. 2009).                Congress’s delegation of authority

to    another     branch        of     government       does      not    offend        the

non-delegation doctrine as long as Congress has delineated an

“intelligible principle” guiding the exercise of that authority.

J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409

(1928).          Even    a      general          legislative      directive       is      a

                                             2
constitutionally sufficient “intelligible principle” so long as

Congress       “clearly      delineates          the    general       policy,       the   public

agency    which       is     to     apply      it,     and    the     boundaries       of    this

delegated authority.”               Mistretta v. United States, 488 U.S. 361,

372-73     (1989)          (internal        quotation         marks     omitted).            “The

government does not bear an onerous burden in demonstrating the

existence of an intelligible principle.”                              S.C. Med. Ass’n v.

Thompson, 327 F.3d 346, 350 (4th Cir. 2003).

               On         appeal,         Sampsell           asserts         that      Congress

impermissibly delegated the exclusively legislative authority to

determine       SORNA’s       retroactive         applicability.              Although       this

court has not resolved this issue in published authority, we

have consistently rejected similar non-delegation challenges in

unpublished         decisions.           See   United        States    v.    Atkins,      498   F.

App’x 276, 278 (4th Cir. 2012) (No. 12-4208), petition for cert.

filed,    __    U.S.L.W.          __,    (U.S.    Feb.       28,    2013)     (No.   12-9062);

United States v. Mitchell, 498 F. App’x 258, 260 (4th Cir. 2012)

(No.   12-4393),          cert.     denied,      133    S.    Ct.     2854    (2013);       United

States v. Clark, 483 F. App’x 802, 804 (4th Cir. 2012) (No.

11-5098), cert. denied, 133 S. Ct. 930 (2013); United States v.

Rogers,    468       F.    App’x        359,   361-62        (4th   Cir.)     (No.     10-5099)

(argued but unpublished), cert. denied, 133 S. Ct. 157 (2012);

United States v. Stewart, 461 F. App’x 349, 351 (4th Cir.) (Nos.

11-4420/4471),         cert.       denied,       132    S.    Ct.     2446    (2012);       United

                                                 3
States v. Burns, 418 F. App’x 209, 211-12 (4th Cir. 2011) (No.

09-4909) (argued but unpublished).        Other circuits to consider

the issue have similarly concluded that Congress’s delegation to

the   Attorney   General    of   authority   to   determine   SORNA’s

retroactivity did not violate the non-delegation doctrine.      See,

e.g., United States v. Goodwin, 717 F.3d 511, 516-17 (7th Cir.

2013), petition for cert. filed, __ U.S.L.W. __, (U.S. Aug. 2,

2013) (No. 13-5762); United States v. Kuehl, 706 F.3d 917, 920

(8th Cir. 2013); United States v. Guzman, 591 F.3d 83, 93 (2d

Cir. 2010); United States v. Whaley, 577 F.3d 254, 264 (5th Cir.

2009); Ambert, 561 F.3d at 1213-14.        Based on these persuasive

authorities, *   we   likewise   reject   Sampsell’s   non-delegation

challenge.



      *
       While Sampsell intimates that the Attorney General was an
improper entity to determine SORNA’s retroactivity in part
because the Department of Justice is a “police agency” without a
scientific focus, we find this argument unpersuasive.        See
United States v. Parks, 698 F.3d 1, 7-8 (1st Cir. 2012)
(recognizing that retroactivity question required Attorney
General to determine whether SORNA’s general policy goals “would
be offset, in the case of pre-SORNA sexual offenders, by
problems of administration, notice and the like for this
discrete group of offenders—problems well suited to the Attorney
General’s on-the-ground assessment”).    We also conclude that
Justice Scalia’s dissent in Reynolds v. United States, 132 S.
Ct. 975 (2012), in which he questioned whether SORNA may “sail[]
close to the wind” regarding proper legislative delegation, id.
at 986 (Scalia J., dissenting), does not overcome the weight of
persuasive authority rejecting non-delegation challenges to
SORNA.



                                  4
            Sampsell also challenges SORNA under the Ex Post Facto

Clause.     This issue is foreclosed by our decision in United

States v. Gould, 568 F.3d 459, 466 (4th Cir. 2009).                      Because

“[a]     panel   of   this     court   cannot      overrule,    explicitly   or

implicitly, the precedent set by a prior panel of this court,”

United States v. Rivers, 595 F.3d 558, 564 n.3 (4th Cir. 2010)

(internal quotation marks and alteration omitted), we conclude

that Sampsell’s challenge must fail.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in   the   materials

before    this   court   and   argument    would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       5